Requestor:   Samuel Ungar, Esq., Corporation Counsel City of Long Beach Kennedy Plaza Long Beach, New York 11561
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a city is authorized to enact a local law providing for the forfeiture of property used in the commission of a misdemeanor or petty offense.
Local governments are specifically authorized
  "[t]o provide for the enforcement of local laws by legal or equitable proceedings . . . [and] to prescribe that violations . . . [of the local laws] shall constitute misdemeanors, offenses, or infractions and to provide for the punishment of violations thereof by civil penalty, fine, forfeiture or imprisonment. . .". Municipal Home Rule Law §  10(4)(b).
As we previously observed, a municipality has an inherent interest in the enforcement of its local laws and may provide for punishment of violations by civil penalty, fine, forfeiture or imprisonment or by a combination of these punishments. Informal Opinion No. 91-64. We have found, however, that local governments are not authorized to prescribe the punishment for violations of State or Federal penal statutes. Ibid.
  "Crimes such as these are `not essentially local' and cannot, therefore, `be said to touch the affairs that a city is organized to regulate'. Adler v Deegan, 251 N.Y. 467, 489 (1929), (Cardozo, J., concurring). For this reason, `a municipal corporation cannot impose punishment for an offense against the criminal laws of the state'. 6 McQuillan, Municipal Corporations at § 23-05, p 509. See, also, People v Autieri, 120 Misc.2d 725, 730-731 (NYC Ct 1982)."  Ibid.
In these circumstances, it would be necessary that the State or Federal statute specifically authorize local enforcement. Ibid.
We conclude that a local government may provide for the enforcement of its local laws by civil penalty, fine, forfeiture, imprisonment or by a combination of these punishments.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of the views of this office.